Citation Nr: 0512175	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  98-17 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L. Escabi-Perez, M.D.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.  His military records show that he served in 
the Republic of Vietnam from November 1969 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Regional Office in San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board observes that the originating agency previously 
denied entitlement to service connection for a nervous 
condition in August 1974.  He was notified of that 
determination by a letter dated later that month, and the 
decision became final, as the veteran did not initiate a 
timely appeal.  38 U.S.C.A. § 7105 (West 2002).  Only by 
submission of new and material evidence may the veteran 
reopen this claim.  38 C.F.R. § 3.156 (2004).  

In June 1990, the veteran filed a claim for service 
connection for PTSD.  A newly asserted or diagnosed disorder, 
even if medically related to a previously diagnosed disorder, 
is not the same claim for jurisdictional purposes.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Board 
observes that the clinical record shows various diagnoses for 
the veteran's psychiatric symptoms, the Board will limit its 
discussion to the veteran's entitlement to service connection 
for PTSD. 

This case returns to the Board following development made 
pursuant to its October 1999 and December 2003 remands.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  


2.  The evidence is in relative equipoise that the veteran 
currently has PTSD associated with his military service.  


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for service connection for PTSD in this case was 
filed in June 1990.  Prior to March 7, 1997, service 
connection for PTSD required the presence of three elements: 
(1) A clear current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001); see Cohen v. Brown, 10 
Vet.App. 128, 138 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed.  Id. at 144.  Credible evidence that the claimed 
in-service stressor actually occurred is also required. 38 
C.F.R. § 3.304(f).  See Pentecost v. Principi, 16 Vet.App. 
124 (2002).  

The veteran asserts that he developed PTSD as a result of his 
service in Vietnam. Specifically, the veteran reported that 
while on guard duty in an artillery unit, he was subjected to 
mortar attacks and that he saw many casualties.  Service 
personnel records reflect that the veteran served in Vietnam, 
that he was assigned to the 3rd Battalion, 82nd Artillery, 
23rd Infantry Division, and that his military occupational 
specialty was a wheel vehicle mechanic.  Records from the 
United States Armed Services Center for Research on Unit 
Records dated in December 1998 confirmed that the veteran's 
unit encountered many attacks and casualties.  

What is problematic in the veteran's case is the various 
diagnoses of record.  The veteran has been diagnosed with 
anxiety, depression, schizoaffective disorder and PTSD.  
Although the Board observes that the clinical record contains 
a diagnosis PTSD in VA and private treatment records, that 
diagnosis has not been confirmed on official VA examinations 
in 1997, 1999, 2003 and 2004.  

Also, L. Escabi-Perez, M.D., a psychiatrist who treated the 
veteran on various occasions, provided testimony at an RO 
hearing in February 1999.  Dr. Escabi-Perez reported that he 
had experience with treating veterans as a resident and as a 
fee-basis physician.  He stated that it was his belief that 
the veteran met the criteria for PTSD in addition to other 
psychiatric diagnoses.  The psychiatrist described an 
incident when the veteran barricaded himself in his pizzeria, 
felt threatened and behaved as if still fighting the war.  
This incident occurred in 1992, and Dr. Escabi-Perez opined 
that the veteran's experiences in Vietnam produced this 
reaction.  The psychiatrist described a constellation of 
symptoms that he associated with PTSD that include fear, 
anxiety, irritability, bad moods, social isolation, flashback 
and nightmares.  

Private treatment reports from Dr. Escabi-Perez from the 
1990s show that the veteran has been diagnosed with PTSD.  
The psychiatrist did not identify any stressor to which that 
diagnosis could be associated.  Also, there is no indication 
that his opinion was based on a review of the entire clinical 
record.  

The record also contains of four VA medical examinations 
reports, in September 1997, April 1999, March 2003 and March 
2004, the most recent of which was reviewed by a Board of two 
psychiatrists.  All opinion writers concurred that the 
veteran's disability picture does not support a diagnosis of 
PTSD.  

The case has been remanded on two separate occasions in order 
to clarify the diagnosis.  One purpose of the December 2003 
remand was to challenge the examiner's standard for 
evaluating PTSD seen on the report of the March 2003 VA 
examination report.  The Board noted that the law does not 
require direct combat with the enemy, that the veteran 
sustain wounds in combat or that the veteran report severely 
traumatic incidents and experiences in service.  The case was 
eventually returned to BVA after the second remand, and in 
that second March 2004 examination, the report's author used 
the identical standard and nearly identical language.  In 
determining a diagnosis for PTSD, the examiner must adhere to 
Diagnostic and Statistical Manual (DSM)-IV. 38 C.F.R. § 
3.304(f) (citing to 38 C.F.R. § 4.125) (2004).  A remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Also, the examiners in May 2004 pointed to the absence of 
signs and symptoms of PTSD including observable anxiety, 
distress, and depression in expressing Vietnam experience in 
order justify ruling out PTSD as a diagnosis.  The May 2004 
report shows that veteran did not report having feelings of 
fear or helplessness when he experienced the related events 
in Vietnam, did not present any reexperiencing of symptoms, 
such as intrusive thoughts, avoidance of stimulus associated 
with trauma, did not have numbing of general responsiveness 
and did not have persistent or distressing thoughts that 
interfered with his daily activities.  Finally, the examiners 
stated that there was no evidence of hyperarousal symptoms, 
such as hypervigilence, irritability or outburst of anger.  
The examiners concluded that they could not identify any 
signs and symptoms of PTSD.  Many of these symptoms however, 
are shown in reports of VA hospitalization and outpatient 
treatment from 2001 through the present.  Furthermore, the 
May 2004 report shows that the veteran had been most recently 
treated at VA for PTSD earlier that month.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is in relative equipoise with respect to 
whether that the veteran currently has PTSD associated with 
injury, disease or event noted during his military service.  
Therefore, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for PTSD is granted.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


